In Quo Warranto. This cause originated in this court on the filing of a complaint for a writ of quo warranto.
Upon consideration of respondent’s motion to seal the evidence submitted by relator or, in the alternative, to compel relator to redact evidence, and for sanctions and attorney fees, it is ordered by the court that the motion to compel relator to redact evidence is granted.
Further, it is ordered by the court that counsel for both relator and respondent review relator’s and respondent’s submissions of evidence and assist each other in discovering personal identifiers in both submissions that require redaction.
Counsel for both relator and respondent shall come to the Supreme Court of Ohio clerk’s office and redact all personal identifiers, as defined by Sup.R. 44(H) and S.Ct.Prac.R. 3.12, in them respective submissions of evidence, within ten days of the date of this entry. Counsel for both relator and respondent shall also file with the court a personal identifier form as required in S.Ct.Prac.R. 3.12(B)(2).
Further, the motion for sanctions and attorney fees is denied.